United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.E., Appellant
and
DEPARTMENT OF THE TREASURY, U.S.
MINT, San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1072
Issued: February 23, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 9, 2015 appellant filed a timely appeal of an October 8, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to reduce appellant’s compensation
benefits based on her capacity to earn wages in the constructed position of call-out operator.
FACTUAL HISTORY
This case was previously before the Board.2 On September 29, 1993 appellant, then a 38year-old coin checker, filed an occupational disease claim (Form CA-2) alleging that she injured
1

5 U.S.C. § 8101 et seq.

2

Docket No. 98-1983 (issued July 18, 2000).

her right thumb, arm, shoulder, and back as a result of her federal employment duties. OWCP
accepted the claim for tendinitis of the right hand, wrist, and arm. Appellant was placed on the
periodic rolls effective May 27, 1994. She was involved in OWCP vocational rehabilitation
services and received a diploma as an ophthalmic technician on December 29, 1995. On
January 7, 1997 OWCP reduced appellant’s wage-loss compensation based on her ability to earn
wages in the selected position of ophthalmic assistant. On March 18, 1998 a hearing
representative affirmed OWCP’s decision. By decision dated July 18, 2000, the Board reversed
the March 18, 1998 decision finding that appellant did not have sufficient training to perform the
duties of the selected position. The facts of the case, as set forth in the prior decision, are
incorporated herein by reference.
In a November 9, 2006 letter, OWCP referred appellant to Dr. Arthur Auerbach, a Boardcertified orthopedic surgeon, to obtain an assessment of her employment-related condition, the
extent of disability, and appropriate treatment. In his December 7, 2006 report, Dr. Auerbach
reviewed a statement of accepted facts and appellant’s medical history. He conducted a physical
examination and concluded that she had reached maximum medical improvement. Dr. Auerbach
concluded that appellant continued to suffer residuals of her work-related injury and opined that
she was capable of light-duty work with the following restrictions: no repetitive movements
with the wrists and elbows; no reaching with the right arm; no reaching above the shoulder with
the right arm; no pushing, pulling, or lifting greater than 10 pounds occasionally with the right
arm.
On April 18, 2007 OWCP determined that the weight of the medical evidence rested with
Dr. Auerbach and requested a job offer from the employing establishment that complied with his
work restrictions.
By letter dated April 23, 2007, OWCP again referred appellant to vocational
rehabilitation services to assist her in returning to work. On December 27, 2007 it closed
appellant’s file for vocational rehabilitation services as medical issues were being clarified.
In an April 3, 2008 letter, OWCP notified the employing establishment that appellant’s
vocational rehabilitation services had been closed in December 2007 as there were new medical
issues that needed to be addressed. It advised that it was arranging for a new second opinion
examination.
OWCP referred appellant to Dr. Joseph McCoy, a Board-certified orthopedic surgeon, for
a second opinion examination to determine the nature and extent of her employment-related
conditions. In an April 28, 2008 report, Dr. McCoy reviewed a statement of accepted facts, her
medical history, and conducted a physical examination. He opined that appellant was capable of
working as an optometric technician for eight hours per day. In a July 7, 2008 addendum report,
Dr. McCoy opined that she was capable of participating in vocational rehabilitation.
In a July 15, 2008 report, Dr. David LaRochelle, an attending orthopedic surgeon,
disagreed with Dr. McCoy’s assessment as appellant had an underlying rheumatologic condition.
He opined that she was not capable of reaching above the shoulder or lifting more than 10
pounds.

2

In a December 4, 2008 letter, OWCP notified appellant that it had found a conflict in the
medical opinions of Drs. McCoy and LaRochelle and referred her to an impartial medical
examiner to resolve the conflict. On October 6, 2009 Dr. Mathias Masem, an orthopedic
surgeon, reviewed a statement of accepted facts, reviewed the medical record, and conducted a
physical examination. He diagnosed right wrist tendinitis, right carpal tunnel syndrome, right
elbow tendinitis, and right shoulder impingement syndrome. Dr. Masem opined that appellant
had a chronic right upper extremity repetitive strain injury, which arose out of her federal
employment. He disagreed with Dr. McCoy and concurred with Dr. LaRochelle that her right
shoulder injury was causally related to her federal employment. Dr. Masem found no evidence
of an underlying systemic inflammatory disease process or a cervical spine problem. He
restricted appellant from pushing, pulling, reaching above the shoulder, and lifting more than
five pounds. In a June 7, 2010 addendum report, Dr. Masem increased her lifting capacity to 10
pounds occasionally.
In reports dated January 12, 2011 through November 4, 2013, Dr. Robert Gomez, a
Board-certified orthopedic surgeon and appellant’s attending physician, restricted her from
lifting, pushing, and pulling over 10 pounds with both upper extremities and no repetitive use of
both upper extremities.
OWCP referred appellant to Dr. J. Hearst Welborn, Jr., a Board-certified orthopedic
surgeon, for a second opinion examination to determine the nature and extent of her
employment-related condition. In a September 26, 2011 report, Dr. Welborn reviewed a
statement of accepted facts, her medical history, and conducted a physical examination. He
diagnosed de Quervain’s tenosynovitis, shoulder impingement syndrome, bicipital tendinitis,
fibromyalgia, and chronic pain syndrome. Dr. Welborn noted that the shoulder impingement and
de Quervain’s tendinitis were causally related to appellant’s federal employment and noted that
her fibromyalgia and chronic pain conditions were not employment related. He found that she
did not have residuals of her work-related conditions as they had resolved over the past 18 years.
Dr. Welborn advised that appellant could work full-time, light duty with a restriction of lifting up
to 20 pounds.
On November 2, 2011 Dr. Gomez indicated that he disagreed with Dr. Welborn’s
evaluation and agreed “with Dr. LaRochelle and Dr. Masem that [appellant had] chronic right
shoulder impingement syndrome, chronic right wrist [d]e Quervain’s tenosynovitis, intermittent
right elbow pathology either tendinitis versus radial tunnel syndrome” and found no evidence for
fibromyalgia or chronic pain syndrome. In a September 13, 2013 report, he opined that appellant
continued to suffer residuals of her employment-related conditions. On November 4, 2013
Dr. Gomez advised that she could work with restrictions of no lifting, pushing, or pulling over 10
pounds with both arms, and no repetitive use of both arms.
In a November 20, 2013 letter, OWCP referred appellant to vocational rehabilitation
services based on Dr. Gomez’s November 4, 2013 report indicating that she was capable of
performing modified duties with restrictions.
On January 8, 2014 a vocational rehabilitation counselor identified the position of callout operator, Department of Labor’s Dictionary of Occupational Titles (DOT) No. 237.367-014
as suitable to appellant’s work experience, physical restrictions, and education. The call-out
operator position was identified as sedentary work which involved compiling credit information,
3

using the telephone, and copying information. The physical requirements included exerting up
to 10 pounds of force occasionally. The vocational rehabilitation counselor stated that appellant
had gained attention to detail skills, basic keyboarding, customer service, and filing skills which
she could apply towards work as an entry-level call-out operator and indicated that the position
was reasonably available within the general labor market of appellant’s commuting area on a
full-time basis as confirmed by the State of California’s Employment Development Department.
In a February 3, 2014 report, Dr. Gomez reviewed the call-out operator job description
and physical requirements and opined that appellant was capable of performing the job.
On February 19, 2014 OWCP received a rehabilitation plan and award, including the
call-out operator position. As of February 24, 2014, it provided 90 days of placement assistance.
Placement was unsuccessful. In a July 3, 2014 memorandum, OWCP stated that appellant was
offered an extension of placement services, but she did not take advantage of this offer.
Appellant also declined an interview for a position with Bay, Inc.
On September 2, 2014 OWCP issued a notice of proposed reduction of benefits finding
that appellant was capable of earning wages as a call-out operator at the rate of $400.00 per
week. It afforded her 30 days in which to submit evidence or argument regarding her capacity to
earn wages in the constructed position.
Appellant submitted a September 30, 2014 narrative statement arguing that she was not
capable of performing the call-out operator position and submitted reports dated May 5 through
September 17, 2014 from Dr. Gomez who reiterated his opinion that she was capable of
performing the job duties of the call-out operator position.
By decision dated October 8, 2014, OWCP finalized the proposed reduction of
compensation benefits finding that appellant had the capacity to earn wages as a call-out
operator. It determined that she had 58 percent loss of wage-earning capacity and her
compensation was reduced to a net compensation of $868.20 every four weeks.3
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.4
Section 8115(a) of FECA,5 provides in determining compensation for partial disability,
the wage-earning capacity of an employee is determined by his or her actual earnings if his or
her actual earnings fairly and reasonably represent his or her wage-earning capacity. If the actual
3

By decision dated April 30, 2015, an OWCP hearing representative affirmed the October 8, 2014 decision. The
Board and OWCP may not have concurrent jurisdiction over the same issue in a case. Consequently, any decision
by OWCP on an issue pending before the Board is null and void. See Douglas E. Billings, 41 ECAB 880,
895 (1990). As OWCP issued the April 30, 2015 decision after appellant’s appeal to the Board on April 9, 2015 and
as it is on the same issue pending before the Board, loss of wage-earning capacity, it is null and void. See 20 C.F.R.
§ 501.2(c)(3).
4

See Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

5

5 U.S.C. § 8115.

4

earnings do not fairly and reasonably represent wage-earning capacity or if the employee has no
actual earnings, his or her wage-earning capacity is determined with due regard to the nature of
his or her injury, his or her degree of physical impairment, his or her usual employment, his or
her age, his or her qualifications for other employment, the availability of suitable employment,
and other factors and circumstances which may affect his or her wage-earning capacity in his or
her disabled condition.6 Wage-earning capacity is a measure of the employee’s ability to earn
wages in the open labor market under normal employment conditions.7 The job selected for
determining wage-earning capacity must be a job reasonably available in the general labor
market in the commuting area in which the employee lives.8 In determining an employee’s
wage-earning capacity, OWCP may not select a makeshift or odd-lot position or one not
reasonably available on the open labor market.9
OWCP must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence upon which OWCP relies must provide a detailed description of the
condition.10 Additionally, the Board has held that a wage-earning capacity determination must
be based on a reasonably current medical evaluation.11
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP for selection of a position, listed in the DOT or otherwise available in the open
market, that fits that employee’s capabilities with regard to her physical limitations, education,
age and prior experience. Once this selection is made, a determination of wage rate and
availability in the open labor market should be made through contact with the state employment
service or other applicable service. Finally, application of the principles set forth in Albert C.
Shadrick12 will result in the percentage of the employee’s loss of wage-earning capacity. The
basic range of compensation paid under FECA is 66 2/3 percent of the injured employee’s
monthly pay.13
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, OWCP must consider the degree of physical impairment,
including impairments resulting from both injury-related and preexisting conditions, but not
impairments resulting from post-injury or subsequently acquired conditions. Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is
6

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

7

See Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

8

Id.

9

See Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

10

See William H. Woods, 51 ECAB 619 (2000).

11

See John D. Jackson, 55 ECAB 465 (2004).

12

5 ECAB 376 (1953).

13

See Karen L. Lonon-Jones, 50 ECAB (1999).

5

immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which appellant may receive compensation.14
ANALYSIS
The Board finds that OWCP met its burden of proof to reduce appellant’s compensation
benefits based on her capacity to earn wages in the constructed position of call-out operator.
OWCP accepted appellant’s claim for tendinitis of the right hand, wrist, and arm and
referred her to vocational rehabilitation. In its October 8, 2014 decision, it reduced her
compensation benefits based on her capacity to earn wages as a call-out operator. OWCP
determined that this position was medically and vocationally suitable for appellant. It found that
she was capable of earning $400.00 per week and had 58 percent wage-earning capacity. The
question is whether appellant had some capacity to earn wages and the Board finds that the
weight of the evidence of record establishes that she had the requisite physical ability, skill, and
experience to perform the position of call-out operator.
The vocational rehabilitation counselor determined that appellant was able to perform the
position of a call-out operator. She provided a job description for the call-out operator position,
which was identified as sedentary work which involved compiling credit information, using the
telephone, and copying information. The physical requirements included exerting up to 10
pounds of force occasionally. The vocational rehabilitation counselor stated that appellant had
gained attention to detail, basic keyboarding, customer service, and filing skills which she could
apply towards work as an entry-level call-out operator and indicated that the position was
reasonably available within the general labor market of appellant’s commuting area on a fulltime basis as confirmed by the State of California’s Employment Development Department.
The call-out operator position was within appellant’s medical restrictions. In a July 15,
2008 report, Dr. LaRochelle, an attending orthopedic surgeon, restricted appellant from lifting
more than 10 pounds. In an October 6, 2009 report, Dr. Masem Mathias, an orthopedic surgeon
and OWCP referral physician, restricted appellant from lifting more than 10 pounds
occasionally. In a September 26, 2011 report, Dr. Welborn, a Board-certified orthopedic surgeon
and OWCP second opinion examiner, found that appellant was capable of full-time, light-duty
work with a restriction of lifting up to 20 pounds. In his reports, Dr. Gomez, a Board-certified
orthopedic surgeon and appellant’s attending physician, restricted appellant from lifting,
pushing, and pulling over 10 pounds with both upper extremities and no repetitive use of both
upper extremities. In his February 3, 2014 report, he reviewed the call-out operator job
description and physical requirements and opined that she was capable of performing the job. In
reports dated May 5 through September 17, 2014, Dr. Gomez reiterated his opinion that
appellant was capable of performing the job duties of the call-out operator position.
The Board finds that OWCP considered the proper factors, such as availability of suitable
employment and appellant’s physical limitations, usual employment and age and employment
qualifications, in determining that the position of call-out operator represented her wage-earning
capacity.15 The evidence of record establishes that appellant had the requisite physical ability,
14

See supra note 11.

15

See James M. Frasher, 53 ECAB 794 (2002).

6

skill, and experience to perform the duties and that the position was reasonably available within
the general labor market of her commuting area.
The information as set forth by the vocational counselor determined that the wages for
the position of call-out operator were $400.00 per week. Applying the Shadrick16 principles, the
current pay rate for the date-of-injury position is compared with the wage-earning capacity of
$400.00 per week and a percentage of loss of wage-earning capacity is determined. OWCP
determined that appellant had 58 percent loss of wage-earning capacity and her compensation
was reduced to a net compensation of $868.20 every four weeks. The Board finds that OWCP
met its burden of proof to reduce her compensation.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP met its burden of proof to reduce appellant’s compensation
benefits based on her capacity to earn wages in the constructed position of call-out operator.
ORDER
IT IS HEREBY ORDERED THAT the October 8, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 23, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
16

See supra note 12.

7

